DETAILED ACTION

In a preliminary amendment filed 3/7/2019 (on the same day as the original filing date), all original claims (claims 1-31) have been cancelled, and claims 32-64 are presented. Claims 32-64 are currently pending.  Applicant replied to the notice of non-responsive reply on 9/23/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/783,590, 14/212,468, 15/919, 117, fails to provide adequate support or enablement in the manner provided by 35 
The claims include limitations and combinations of elements which have no basis or sufficient support in the parent application(s).  For example, the claims require: first and second parts of a fiber-reinforced composite layer, and a toe cap separately affixed to the one-piece component, etc. Accordingly, claims 32-64 are not entitled to the benefit of the prior application(s).
Because the claims are not entitled to the benefit of the prior-filed applications, the present application is being examined under the first inventor to file provisions of the AIA .
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the claims include limitations and combinations of elements which have no basis or sufficient support in the parent application(s).  For example, the claims require: first and second parts of a fiber-reinforced composite layer, and a toe cap separately affixed to the one-piece component, etc. Accordingly, claims 32-64 are not entitled to the benefit of the prior application(s).

Election/Restrictions
Applicant's election with traverse of Species XVI (the species shown in Fig. 33) in the reply filed on 4/26/2021 is acknowledged.  
“the species/subspecies are independent or distinct because, as disclosed, the different species/subspecies have mutually exclusive characteristics for each identified species/subspecies” is inaccurate. The specification as originally filed recites that “[i]n some embodiments, any feature of any embodiment described herein may be used in combination with any feature of any other embodiment described herein” (see, e.g., par. [0210]) and therefore, the characteristics of the embodiments described in the patent application or not “mutually exclusive”.
It is the Examiner’s understanding that paragraph [0210] of the specification provides a generalized statement which does not reveal any details about how embodiments could be combined. It is also noted that various features are mutually exclusive and it wouldn’t be possible to combine.  Furthermore, even if the elected species could be combined with other features from other species, this would yield numerable other (non-elected) species, none of which are sufficiently supported in the original disclosure. The Applicant elected Species XVI (Fig. 33). The elected species does not encompass all of the possible variations only generically mentioned, void of details or support. For these reasons, Applicant’s arguments are found unpersuasive.
The traversal is also on the ground(s) that “the Examiner has failed to establish that a search of the complete application would be an undue burden as required by MPEP 803.”  This is not found persuasive. Because Applicant has not provided evidence or identified such evidence now of record showing the species to be obvious variants nor clearly admitted on record that this is the case, the conclusion is made that Applicant considers the species to be patentably distinct. The different species contain features which make them distinct and which .
The requirement is still deemed proper and is therefore made FINAL.
Applicant has indicated that claims 32-64 read on the elected invention. However, Examiner respectfully disagrees. After careful consideration of the original disclosure, it appears that some of these claims do not read on the elected species. Accordingly, these claims withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

The withdrawn claims are as follows: 
Claim 33-34 are withdrawn, as at least a majority of the skate boot body is made of the first part of the fiber-reinforced layer and formed integrally with the second part of the fiber-reinforced composite layer is not disclosed with respect to the elected Species.
Claim 36 is withdrawn, as at least “the skate boot body comprises a toe portion to enclose toes of the user's foot” is a feature not disclosed with respect to the elected Species.
Claim 37 is withdrawn, as “continuous fibers” is a feature not disclosed with respect to the elected Species.
Claim 38 is withdrawn, as “interlaced fibers” is a feature not disclosed with respect to the elected Species.
Claims 39 and 40 are withdrawn, as “a pre-impregnated fiber layer”
Claim 41 is withdrawn, as “carbon fibers” is a feature not disclosed with respect to the elected Species.
Claim 43 is withdrawn, as “lacing members” is a feature not disclosed with respect to the elected Species.
Claim 44 is withdrawn, as “a blade-supporting base configured to hold the blade such that the blade is detachable and removable from the blade holder body” is a feature not disclosed with respect to the elected Species.
Claims 45-48 are withdrawn, as “a blade-connecting mechanism configured to attach the blade to and remove the blade from the blade holder body” is a feature not disclosed with respect to the elected Species.
Claim 52 is withdrawn, as “a tendon guard” is a feature not disclosed with respect to the elected Species.
Claims 53-55 are withdrawn, as “internal material within a wall formed of the second part of the fiber-reinforced composite layer” is a feature not disclosed with respect to the elected Species.
Claims 58-61 are withdrawn, as “an internal frame” is a feature not disclosed with respect to the elected Species.
Claim 62 is withdrawn, as “fiber-reinforced composite layer comprises fibers which are oriented in pre-determined directions” is a feature not disclosed with respect to the elected Species.
Claim 64 is withdrawn, as at least the skate boot body comprising “a toe portion to enclose toes of the user's foot” is a feature not disclosed with respect to the elected Species.

Applicant has indicated that claims 32-64 read on the elected invention. The Examiner has identified numerous claims drawn to species not elected, as indicated above.  The Election/Restriction mailed 2/26/2021 stated: “Because all pending claims 32-64 (filed in the preliminary amendment 3/7/2019) are new, Applicant is strongly encouraged to point specific support in the original disclosure for the elected claims, to avoid confusion. Applicant has not pointed to any specific support in the original disclosure, or provided any response to address the above statement. 
The elected Species is discussed only in paragraph [0164] of the publication of the Present Application. It is noted that the claims utilize language and terminology which departs from that of the specification.  The claims have been interpreted as best understood by the Examiner, and claims which are currently understood to not refer to the elected Species have been withdrawn. If, during the course of Examination, it is revealed that a claim is not drawn to the elected Species, the claim will be accordingly withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “first part of a fiber-reinforced composite layer”, “second part of a fiber-reinforced composite layer”, and “toe cap separately affixed to the one-piece component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed “first part of a fiber-reinforced composite layer” and “second part of a fiber-reinforced composite layer” have no antecedent basis in the original disclosure.
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. 
It is noted that the claims utilize language and terminology which departs from that of the specification.  While an applicant is not limited to the nomenclature used in the application as 
See MPEP 608.01(o). 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 35, 42, 49-51, 56, 57, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant elected Species XVI (the invention shown in Fig. 33). For convenience, Fig. 33 is re-produced below: 

    PNG
    media_image1.png
    394
    466
    media_image1.png
    Greyscale

Species XVI is only described by the specification in a portion of paragraph [0164]: “As another example, in some embodiments, as shown in FIG. 33, instead of the outer shell 12 of the skate boot 11 having been manufactured separately from the blade holder 28, an outer shell 312 of the skate boot 11 may be integrally molded with the blade holder 28 such that the blade holder 28 and the outer shell 312 constitute a one-piece molded component.”
a toe cap separately affixed to the one-piece component”.  The disclosure of the elected species is completely silent to details/presence of a toe cap. There is no toe cap shown in Fig. 33, and there is no mention of a toe cap in the portion of the specification which describes the elected species.  Rather, it appears that support for this limitation could be indicated in Figs. 2 and 31 (which are not associated with the elected species).  
Additionally, the portions of the disclosure which relate to the elected invention are silent to other claimed limitations, including but not limited to: the fiber-reinforced composite layer and claimed portions of the skate boot body. The claimed “first part of a fiber-reinforced composite layer” and “second part of a fiber-reinforced composite layer” have no basis in the specification. Paragraph  [0164], which describes the elected Species, states: the blade holder 28 and the outer shell 312 constitute a one-piece molded component. The specification does not suggest that this one-piece molded component is a fiber-reinforced composite layer, as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 35, 42, 49-51, 56, 57, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 32 and 63 introduce a “first part of a fiber-reinforced composite layer” and a “second part of a fiber-reinforced composite layer”. As discussed above, these parts have no basis in the original disclosure. For this reason, the claims are indefinite, as it is unclear which particular elements correspond to these parts. 

Further regarding at least claims 32 and 64, a “layer” conventionally refers to one of a plurality of overlapping layers. See, for example, Merriam-Webster’s definition of “layer”: one thickness, course, or fold laid or lying over or under another. The claimed fiber-reinforced composite layer is not understood, as there appear to be no other layers. How can this element be reasonably considered a layer when there are no other disclosed layers associated with it (i.e. there is no layering). 

Claims 32 and 64 require “a toe cap separately affixed to the one-piece component”. The disclosure of the elected species is completely silent to details/presence of a toe cap. There is no toe cap shown in Fig. 33, and there is no mention of a toe cap in the portion of the specification which describes the elected species.   The toe cap is not understood. What is the meaning of “separately affixed”? How can an element be “separate” and also “affixed?” Due at least to the lack of disclosure with respect to the elected species, the metes and bounds of a toe cap separately affixed to the one-piece component are not understood. 

Claim 56 requires a plurality of voids. These voids, in the context of the elected invention, are not understood. It appears that a void may be shown in Fig. 33. The voids are not understood as the dotted lines in Fig. 33 are not understood. Where are the plurality of voids? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 35, 42, 56, 57, 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Horne (US 9,693,600).

Regarding claim 32, Van Horne teaches: a skate for skating on ice, the skate comprising: 
-a one-piece component (16), comprising:  
a skate boot body that comprises a medial side portion to face a medial side of a user's foot, a lateral side portion to face a lateral side of the user's foot, a heel portion to receive a heel of the user's foot, and an ankle portion to receive an ankle of the user, the skate boot body including at least a first part of a fiber-reinforced composite layer (see Figs. 1 and 3, and column 7 lines 5-11); and 
a blade holder body integrally formed with the skate boot body and configured to hold a blade for engaging the ice, the blade holder body including at least a second part of the fiber-reinforced composite layer layer (see Figs. 1 and 3, and column 7 lines 5-11); and 
-a toe cap (70) separately affixed to the one-piece component (see column 8, lines 4-6).
Relevant elements are also shown in the annotated version of Fig. 3, below, 
    PNG
    media_image2.png
    525
    666
    media_image2.png
    Greyscale



Regarding claim 35, Van Horne teaches: wherein the medial side portion, the lateral side portion, the heel portion, and the ankle portion of the skate boot body are made of the first part of the fiber-reinforced composite layer material and are formed integrally with the second part of the fiber-reinforced composite layer. See Fig. 3 and column 7 lines 5-11. 

claim 42, Van Horne teaches: wherein the fiber-reinforced composite layer comprises at least one of graphite fibers, carbon graphite fibers, aramid fibers, boron fibers, silicon carbide fibers, ceramic fibers, metallic fibers, glass fibers, and polypropylene fibers. See column 7 lines 5-11.

Regarding claim 56, Van Horne teaches: the one-piece component defines a plurality of voids extending laterally from a medial side of the skate to a lateral side of the skate; and at least one of the voids occupies most of a height of the blade holder body. See Fig. 6. 

Regarding claim 57, Van Horne teaches: wherein the at least one void extends along a majority of a length of the blade holder. See Figs. 2, 4a, 6, and 7.

Regarding claim 63, Van Horne teaches: a skate for skating on ice, the skate comprising: 
-a one-piece component (16), comprising:  
a skate boot body that comprises a medial side portion to face a medial side of a user's foot, a lateral side portion to face a lateral side of the user's foot, a heel portion to receive a heel of the user's foot, and an ankle portion to receive an ankle of the user, the skate boot body including at least a first part of a fiber-reinforced composite layer (see Figs. 1 and 3, and column 7 lines 5-11); and 
a blade holder body integrally formed with the skate boot body and configured to hold a blade for engaging the ice, the blade holder body including at least a second part of the fiber-reinforced composite layer layer (see Figs. 1 and 3, and column 7 lines 5-11); and 

wherein: the one-piece component defines a plurality of voids extending laterally from a medial side of the skate to a lateral side of the skate; and at least one of the voids occupies most of a height of the blade holder body (see Figs. 4a, 6, and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Horne, as applied above, in further view of LaBonte (US 7,793,947).

Regarding claim 49, Van Horne fails to teach: the blade holder comprises a front pillar and a rear pillar spaced apart in a longitudinal direction of the blade holder body; and a longitudinal spacing of the front pillar and the rear pillar in the longitudinal direction of the blade holder body is greater than a sum of a minimal longitudinal dimension of the front pillar in the longitudinal direction of the blade holder body and a minimal longitudinal dimension of the rear pillar in the longitudinal direction of the blade holder body.
LaBonte teaches: a blade holder comprises a front pillar and a rear pillar (see elements 29, located at the front and rear, respectively, of the blade holder; Fig. 11) spaced apart in a longitudinal direction of the blade holder body; and a longitudinal spacing of the front pillar and “[o]ne or more openings may be formed in the web portion 62 to reduce weight as may be desired.” See column 7, lines 55-57. 

Regarding claim 50, the combination further teaches:  wherein the longitudinal spacing of the front pillar and the rear pillar in the longitudinal direction of the blade holder body is at least three times greater than the sum of the minimal longitudinal dimension of the front pillar in the longitudinal direction of the blade holder body and the minimal longitudinal dimension of the rear pillar in the longitudinal direction of the blade holder body. See Figs. 9 and 10 from LaBonte. 

Regarding claim 51, the combination further teaches:  wherein the longitudinal spacing of the front pillar and the rear pillar in the longitudinal direction of the blade holder body is at least five times greater than the sum of the minimal longitudinal dimension of the front pillar in the longitudinal direction of the blade holder and the minimal longitudinal dimension of the rear pillar in the longitudinal direction of the blade holder. See Figs. 9 and 10 from LaBonte.

Response to Arguments/Remarks
In the reply filed 9/23/2021, Applicant maintains the election of Species XVI (Fig. 33). 
Applicant suggests that the Examiner’s notice mailed 7/23/2021 was incomplete. It is noted that there is no requirement for a notice of non-compliant or non-responsive amendment to address Applicant’s traversal. As Applicant has pointed out, MPEP 707.07f states: “[w]here the applicant traverses any rejection, the examiner should, if he or she repeats the rejection, take note of the applicant’s argument and answer the substance of it.” The notice mailed 7/23/2021 did not include any rejections. Applicant’s reasons for traversal are addressed above, as part of the present official action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EMMA K FRICK/Primary Examiner, Art Unit 3618